DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla et al. ("Siamwalla" US 20130097144), and further in view of Mishra et al. (“Mishra” US 20150319503), and Uchida et al. (“Uchida” US 20100095354).

Regarding claim 1, Siamwalla teaches A method for generating messages comprising information about radio-television programs in reply to a query related to a specific radio-television program or content made by a user of a radio-television apparatus [i.e. client computing device] on one or more radio-television program databases and/or on the Internet, said messages being adapted to be issued by said radio-television apparatus, said messages being issued on a basis of a user's privacy criterion, said privacy criterion requiring at least a verification of a user's credentials, the method being performed by said radio- television apparatus and comprising: [Siamwalla - Para 0037: discloses a client computing device receive user inputted search queries (generally inputted via a user interface presented on the display and permitting alpha-numeric and/or textual input into a designated search box) and to receive content for presentation on the display, for instance, from the search application. Para 0004: discloses upon receipt of a search query, it is determined whether the user is an authenticated user, for instance, whether social networking data associated with the user is available]
a) obtaining, for a first time, said user's credentials of the user making said query; [Siamwalla – Para 0046: teaches login to the social networking application from the search application]
d) finding said specific radio-television program or content such that a positive reply [i.e. search results] to the query is generated; [Siamwalla – Para 0021-0023, 0032, 0004, Fig. 13, 14: teaches receive user inputted search queries and to receive content for presentation on the display 220]
Siamwalla does not explicitly teach b) univocally associating said query to said user's credentials obtained at step a); 
c) searching said one or more radio-television program databases and/or on the Internet for said specific radio-television program or content; 
e) in response to the positive reply being generated, preventing any message that is related to the query, including the positive reply, from being displayed by said radio- television apparatus until after the user's credentials are obtained for a second time, wherein obtaining the user's credentials for the second time is performed even if the user was logged in when the positive reply was generated; 
f) obtaining, for the second time, the user's credentials; and 
g) upon verification of said credentials obtained at step f) as belonging to the user having made said query, issuing the positive reply, which indicates that said specific radio-television program or content is available.  

However, Mishra teaches b) univocally associating said query to said user's credentials obtained at step a); [Mishra – Para 0051: teaches search terms and program selection by a user can be associated with a profile of the user and/or the account]

c) searching said one or more radio-television program databases and/or on the Internet for said specific radio-television program or content; [Mishra – Para 0073: teaches the search input can be passed through any of these devices to the content provider or application provider (if different than the content provider), and all analysis of the voice and search request may be performed in the network of the content provider]
Siamwalla and Mishra are analogous in the art because they are from the same field of content searching [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla’s search queries in view of Mishra to search associations for the reasons of properly recording user search histories for providing personalized search results. 
Siamwalla and Mishra do not explicitly teach e) in response to the positive reply being generated, preventing any message that is related to the query, including the positive reply, from being displayed by said radio- television apparatus until after the user's credentials are obtained for a second time, wherein obtaining the user's credentials for the second time is performed even if the user was logged in when the positive reply was generated; 
f) obtaining, for the second time, the user's credentials; and 
g) upon verification of said credentials obtained at step f) as belonging to the user having made said query, issuing the positive reply, which indicates that said specific radio-television program or content is available.  

However, Uchida teaches e) in response to the positive reply being generated, preventing any message that is related to the query, including the positive reply, from being displayed by said radio- television apparatus until after the user's credentials are obtained for a second time, wherein obtaining the user's credentials for the second time is performed even if the user was logged in when the positive reply was generated; [Uchida – Para 0068, 0069, Fig. 6: teaches The user logs in and is authenticated (S61), the user submits a document retrieval request (S62), the services searches and retrieves a pointer to the requested document, and then sends authorization key and pointer to the user (S63, S64), agent transmits the authorization key and pointer to database management part, wherein the database management part compares user network login data and authorization key with user access credential to authenticate access (S65, S66), if access is approved, the requested document is sent to the terminal (S67, S68).  Examiner notes: the user may not access the results of the document request until authenticated for the second time]  
f) obtaining, for the second time, the user's credentials; and [Uchida – Para 0069, Fig. 6: teaches On the terminal side, an agent, on the user terminal or elsewhere in the intranet, intercepts the authorization key and the pointer, and transmits them to the database management part and document database (S65). The database management part compares the authorization key and the user's login data (obtained from, for example, the agent, the user terminal, a network directory, such as an Active Directory, etc.) with access credentials for the document to determine whether access by the user to the requested document is approved (S66).  Examiner notes: user has already logged in and been authenticated in S61] 
g) upon verification of said credentials obtained at step f) as belonging to the user having made said query, issuing the positive reply, which indicates that said specific radio-television program or content is available. [Uchida – Para 0069, Fig. 6: teaches The database management part compares the authorization key and the user's login data (obtained from, for example, the agent, the user terminal, a network directory, such as an Active Directory, etc.) with access credentials for the document to determine whether access by the user to the requested document is approved (S66).  Examiner notes: user has already logged in and been authenticated in S61]
Siamwalla, Mishra, and Uchida are analogous in the art because they are from the same field of searching [Para 0010].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla and Mishra in view of Uchida to access authentication for the reasons of improving security by allowing access to documents only when user authentication information and the authorization key match the access credentials associated with the requested document [Para 0037].

Regarding claim 2, Siamwalla, Mishra, and Uchida teaches The method according to claim 1, wherein said privacy criterion depends on one or more parameters comprised in the group including: a user category, a protection level adopted by said radio-television apparatus being used by the user for making the query and/or for a reply to said query, a query start time Tq, a radio-television content availability time Tc, a message time Tm, a category of the radio-television program or content matching the query, and a login status of the user using said radio-television apparatus and/or on a social network accessible through said radio-television apparatus. [Siamwalla - Para 0046: discloses user may login to the social networking application 212 from the search application 214 using a social networking identifier associated with the user]

Regarding claim 8, Siamwalla, Mishra, and Uchida teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus comprising a processor and memory, said apparatus being configured for implementing the method according to claim 1 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention]

Regarding claim 10, Siamwalla, Mishra, and Uchida teaches A system for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said system comprising at least two radio-television apparatuses in accordance with claim 8 [Siamwalla – Para 0034: teaches that any number of client computing devices may be employed in the computing system].

Regarding claim 11, Siamwalla, Mishra, and Uchida teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 1 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions]

Regarding claim 14, Siamwalla, Mishra, and Uchida teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 2 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 16, Siamwalla, Mishra, and Uchida teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 1 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 19, Siamwalla, Mishra, and Uchida teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 2 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions].

Claims 3, 5, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla, Mishra, and Uchida as applied to claim 2 above, and further in view of Rodriguez et al. ("Rodriguez" US 20020049804).

Regarding claim 3, Siamwalla, Mishra, and Uchida does not explicitly teach claim 3.  However, Rodriguez teaches the method according to claim 2, wherein said privacy criterion is associable with the user profile stored in memory means of said radio-television apparatus. [Rodriguez - Fig. 3: suggests a client devices with a subscriber database (item 350).  Para 0050: discloses the subscriber database can be utilized to store information relating to the subscribers who use the DHCT].
Siamwalla, Mishra, Uchida, and Rodriguez are analogous in the art because they are from the same field of distributing a plurality of instances of media content [Para 0004].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, and Uchida’s privacy criterion in view of Rodriguez to the criterion associations for the reasons of personalizing each user profile to credentials for secure content searching.

Regarding claim 5, Siamwalla, Mishra, and Uchida do not explicitly teach claim 5.  However, Rodriguez teaches the method according to claim 1, wherein said credentials are a username and password pair, or the user's face/voice/gesture recognition information. [Rodriguez - Para 0096: discloses the subscriber can create a password for this user name].
In addition, the rationale of claim 3 regarding Rodriguez is used for claim 5.

Regarding claim 15, Siamwalla, Mishra, Uchida, and Rodriguez teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 3 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 17, Siamwalla, Mishra, Uchida, and Rodriguez teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus  being configured for implementing the method according to claim 5 [Siamwalla – Para 0024, 0028, Fig. 1: teaches computing devices with a processor 114 and memory 112 for implementing embodiments of the invention].

Regarding claim 20, Siamwalla, Mishra, Uchida, and Rodriguez teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 5 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions]

Claims 7, 13, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Siamwalla, Mishra, Uchida, and Rodriguez as applied to claim 3 above, and further in view of Linsalata et al. ("Linsalata" US 20150081630).

Regarding claim 7, Siamwalla, Mishra, Uchida, and Rodriguez do not explicitly teach claim 7.  However, Linsalata teaches The method according to claim 3, wherein, in a case of a positive reply to a specific query made by a specific user, no message related to an actual availability of requested content is displayed if, before said specific user's credentials, whatever they are, have not been previously verified by said radio-television apparatus [Linsalata - Para 0033: discloses If the requesting user is not authorized to access the object, the authorization server may prevent the requested object from being retrieved from the data store, or may prevent the requested object from be sent to the user].
Siamwalla, Mishra, Uchida, Rodriguez, and Linsalata are analogous in the art because they are from the same field of user requests [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, Uchida, and Rodriguez’s search requests in view of Linsalata to authorization for the reasons of providing denying access to content based on the user’s authorization to receive them.

Regarding claim 13, Siamwalla, Mishra, Uchida, and Rodriguez do not explicitly teach claim 13.  However, Linsalata teaches The method according to claim 5, wherein in the case of positive reply to a query made by a specific user, no message related to the actual availability of the requested content is displayed if before said specific user's credentials, whatever they are, have not been previously verified by said radio-television apparatus [Linsalata - Para 0033: discloses If the requesting user is not authorized to access the object, the authorization server may prevent the requested object from being retrieved from the data store, or may prevent the requested object from be sent to the user].
In addition, the rationale of claim 7 is used for claim 13. 

Regarding claim 18, Siamwalla, Mishra, Uchida, Rodriguez, and Linsalata teaches A radio-television apparatus for generating messages, comprising information about radio-television programs, in reply to a query made on one or more radio-television program databases and/or on the Internet, said apparatus being configured for implementing the method according to claim 7 [Rodriguez - Fig. 3: suggests a digital home communications terminal (DHCT)].

Regarding claim 21, Siamwalla, Mishra, Uchida, Rodriguez, and Linsalata teaches a non-transitory computer readable medium comprising instructions that, when executed by said radio/television apparatus, perform the method according to claim 7 [Siamwalla – Para 0023: teaches computer readable storage media storing computer-useable instructions]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla, Mishra, and Uchida as applied to claim 8 above, and further in view of Hildreth ("Hildreth" US 20090133051).

Regarding claim 9, Siamwalla, Mishra, and Uchida do not explicitly teach claim 9.  However, Hildreth teaches The radio-television apparatus according to claim 8, said radio-television apparatus comprising a face/voice/gesture recognition device adapted to recognize a user's face through a video camera, detect a user's gestures, and recognize a user's voice, and being able to use said user's face/voice/gesture recognition information in order to execute commands in said radio-television apparatus [Hildreth - Para 0071: discloses detecting a user’s face or body.  Para 0128: discloses the electronic media device may implement a process to track and interpret hand gestures as commands.  Para 0129: discloses the electronic media device may implement a process to track and interpret spoken words as commands].
Siamwalla, Mishra, Uchida, and Hildreth are analogous in the art because they are from the same field of accessing media content with an electronic media device [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, and Uchida in view of Hildreth to facial recognition for the reasons of providing security by restricting access to account information based on the recognition services.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siamwalla, Mishra, and Uchida as applied to claim 1 above, and further in view of Linsalata et al. ("Linsalata" US 20150081630).

Regarding claim 12, Siamwalla, Mishra, and Uchida do not explicitly teach claim 12.  However, Linsalata teaches The method according to claim 1, wherein in a case of a positive reply to a specific query made by a specific user, no message related to an actual availability of requested content is displayed if, before said specific user's credentials, whatever they are, have not been previously verified by said radio-television apparatus [Linsalata - Para 0033: discloses If the requesting user is not authorized to access the object, the authorization server may prevent the requested object from being retrieved from the data store, or may prevent the requested object from be sent to the user].
Siamwalla, Mishra, Uchida, and Linsalata are analogous in the art because they are from the same field of user requests [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siamwalla, Mishra, and Uchida’s search requests in view of Linsalata to authorization for the reasons of providing denying access to content based on the user’s authorization to receive them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426